DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 03/08/2021 has been entered. Claims 1 and 3-4 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 02/14/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weizenauer et al.  (US PGPub 2009/0223486), hereinafter “Weizenauer”.
	Regarding claim 1, Weizenauer discloses a gasoline direct injection rail, comprising:
a rail body (40) (¶[0026]); and
an inlet (64) connected to an end of the rail body (¶[0033]), wherein
the inlet has a fuel flow passage and an insertion part (See Weizenauer Annotated Fig. 4.1 below) inserted into the rail body (¶[0033]),
an orifice (72) is provided on a distal end surface of the insertion part (¶[0033]),

the insertion part of the inlet has a hollow part (See Weizenauer Annotated Fig. 4.1 below), and
the hollow part is positioned between the fuel flow passage and the orifice (See Weizenauer Annotated Fig. 4.1 below).
[AltContent: textbox (Orifice)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Orifice hole)][AltContent: textbox (Hollow part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fuel flow passage)][AltContent: textbox (Insertion part)]
    PNG
    media_image1.png
    346
    525
    media_image1.png
    Greyscale

Weizenauer Annotated Fig. 2

Regarding claim 3, Weizenauer discloses the orifice is integrally provided in the insertion part of the inlet (¶[0035]).

Regarding claim 4, Weizenauer discloses the orifice is provided as a component separate from the inlet and the rail body (¶[0033]).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747